The rope furnished by defendant for ordinary use upon its wagons for the purpose of securing the loads of said wagons was a part of the “plant” within the meaning of the statute. (Lipstein v. Provident Loan Society, 154 App. Div. 732.) The action was, therefore, maintainable under the provisions of the Labor Law as amended in 1910.* The questions of assumption of risk or contributory negligence on the part of the plaintiff were primarily for the jury. Judgment reversed and new trial granted, costs to abide the event. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.

 See Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), art. 14, as amd. by Laws of 1910, chap. 353.— [Rep.